         Case 3:20-cv-00516-VAB Document 101 Filed 12/08/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 OLIVER LUCK,                                       :   CASE NO. 3:20-cv-00516-VAB
                                                    :
                        Plaintiff,                  :
 v.                                                 :
                                                    :
 VINCENT K. MCMAHON and ALPHA                       :
 ENTERTAINMENT LLC,                                 :
                                                    :
                        Defendants.                 :   DECEMBER 8, 2020

                   JOINT MOTION FOR DISCOVERY CONFERENCE

       Pursuant to the Court’s Chambers Practices, Plaintiff Oliver Luck (“Luck”) and Defendants

Vincent K. McMahon (“McMahon”) and Alpha Entertainment LLC (“Alpha”) (collectively, the

“Parties”) hereby jointly request a discovery conference to address the following discovery

dispute. In support of this motion, the Parties state that they have conferred and attempted to

resolve the dispute in good faith but remain unable to reach a resolution.

I.     Issue in Dispute

       Defendants contend that Luck must provide the passcode necessary to access the contents

of the iPhone owned by Alpha and issued to Luck for his business use as CEO and Commissioner

of the XFL, as required by Connecticut law. See Conn. Gen. Stat. § 31-40x(c)(1) (requiring “an

employee or applicant provide such employer with a user name and password, password or any

other authentication means for accessing” any “electronic communications device supplied or paid

for, in whole or in part, by such employer”). This is a narrow and straightforward issue that

Defendants unsuccessfully have attempted to resolve with Luck’s counsel for months.

       Luck’s counsel previously advised that he will not provide the passcode to Alpha’s iPhone,

which is currently in the possession and custody of Alpha’s bankruptcy counsel. Since that time,

Luck’s counsel has agreed to reconsider, but in reality his position has not changed.
         Case 3:20-cv-00516-VAB Document 101 Filed 12/08/20 Page 2 of 7




       A.      Background

       Luck’s counsel consistently refused to provide the passcode for months. On September 9,

2020, Defendants’ counsel requested that Luck provide the passcode to the iPhone. On the same

date, Luck’s counsel unequivocally stated that Luck would not provide the passcode.

       On November 18, 2020, after the stay of this case was lifted, counsel for the Parties held a

teleconference at Luck’s request to discuss a proposed case scheduling order. Defendants’ counsel

informed Luck’s counsel that their proposed discovery deadlines were contingent on prompt

resolution of the dispute concerning the passcode. The Parties therefore met and conferred on the

passcode issue during the November 18, 2020 conference, and Luck’s counsel again unequivocally

refused to disclose the passcode. Accordingly, on December 1, 2020, Defendants’ counsel

provided Luck’s counsel with a draft of this motion and requested their comments. Luck’s counsel

responded that they wanted to meet and confer again on the passcode issue before this motion was

filed, but would not be available for a conference until Friday, December 4, 2020.

       On Friday, December 4, 2020, counsel for the Parties met and conferred on the passcode

issue again by telephone, and Luck’s counsel proposed a compromise to resolve the issue, i.e., a

stipulation that Luck used the iPhone, regularly and routinely, both for personal and work-related

purposes. Defendants’ counsel rejected that proposal because it merely stipulated to what Luck

has already admitted in pleadings filed with the Court, concealed that Luck also used the iPhone

for business purposes unrelated to the XFL, and concealed the nature and full extent of Luck’s

violations of XFL policies. Moreover, Luck’s proposed stipulation ignored that Luck is legally

obligated to disclose the passcode under Connecticut law. See Conn. Gen. Stat. § 31-40x(c)(1).

In light of the Parties’ impasse on this issue at the conclusion of the December 4, 2020 conference,

Defendants’ counsel asked Luck’s counsel to inform them whether Luck would comply with

                                                 2
         Case 3:20-cv-00516-VAB Document 101 Filed 12/08/20 Page 3 of 7




Connecticut law and provide the passcode by the close of business on Monday, December 7, 2020,

because Defendants intended to seek a discovery conference with the Court to ensure prompt

resolution of this issue.

        After having the weekend to further consider the issue, on Monday, December 7, 2020,

Luck’s counsel told Defendants’ counsel that they would continue to consider the request and

would inform Defendants’ counsel of their position by January 8, 2021, when they serve their

written responses to discovery requests. In furtherance of their attempt to delay resolution of this

straightforward issue of Connecticut law until after January 8, 2021, Luck’s counsel then rushed

to file a motion for entry of a scheduling order on the afternoon of December 7, 2020,

misrepresenting that the Parties had agreed to proposed discovery deadlines when Defendants’

counsel had repeatedly made clear that their agreement to those deadlines was contingent on

prompt resolution of the passcode issue—a crucial contingency that was not reflected in the motion

that Luck’s counsel unilaterally and hastily filed with the Court.

        B.      Brief Summary of Parties’ Positions

                1.      Defendants’ Position

        Defendants request that the Court compel Luck to disclose the passcode for Alpha’s iPhone

and order that the iPhone be provided to the expert retained by Defendants so that it can be

forensically imaged and its full contents can be preserved and reviewed by Defendants.

Defendants are entitled to have their own expert conduct a forensic examination of Alpha’s iPhone.

Defendants do not have to rely upon the forensic image of Alpha’s iPhone made by Luck’s expert

and are not limited to a review of only the selective contents from Alpha’s iPhone that Luck deems




                                                 3
          Case 3:20-cv-00516-VAB Document 101 Filed 12/08/20 Page 4 of 7




relevant and decides to produce.1 The full contents of the iPhone are relevant to establishing the

nature and extent of Luck’s violation of applicable XFL policies, Luck’s breach of his Employment

Contract with Alpha, and Luck’s proper termination for cause under that contract. Such evidence

is critical to Defendants’ defenses and Alpha’s anticipated counterclaims in this action.

        Defendants further maintain that Luck has no legitimate privacy interest in the contents of

Alpha’s iPhone.       First, the iPhone is owned by Alpha, Luck’s former employer.                      Second,

Connecticut law expressly authorizes employers to require employees to provide passcodes for

accessing employer-issued devices. See Conn. Gen. Stat. § 31-40x(c)(1). Third, the XFL’s

policies promulgated by Luck himself expressly provided that the device was to be used only for

XFL business purposes, that employees had no expectation of privacy in the use of employer-

issued devices, and that use of such devices was subject to monitoring by their employer. Indeed,

Luck has not provided any legal or factual basis for refusing to comply with his obligation to

disclose the passcode to Alpha’s iPhone.

        Defendants also maintain that Luck is needlessly attempting to delay resolution of this

critical discrete issue for more than another month until after January 8, 2021. Luck’s position

below makes clear that he has no intention to provide the passcode on January 8, 2021 because he

states that he only will provide the “appropriate responsive contents of the iPhone” and not the

unfettered access to Alpha’s iPhone which is required by Connecticut law and to which Defendants

are entitled. There is no reason therefore to wait for over another month only to have Luck again

object to disclosing the passcode. Prompt resolution of the issue in advance of January 8, 2021 is

necessary for Defendants’ expert to complete its forensic analysis of Alpha’s iPhone, to assist


1
 Contrary to Luck’s statement below, Luck’s counsel has never advised Defendants’ counsel that Luck did not delete
any content from Alpha’s iPhone before providing it to his expert or returning it to Alpha’s bankruptcy counsel.
Defendants are entitled to have their own expert conduct a forensic examination of Alpha’s iPhone to determine
whether any deletions were made by Luck and any evidence was spoliated.
                                                        4
         Case 3:20-cv-00516-VAB Document 101 Filed 12/08/20 Page 5 of 7




Alpha in the preparation of its defenses and counterclaims, and to ensure a meaningful reciprocal

exchange of discovery responses and document production. Indeed, the passcode is necessary to

unlock the evidence that currently resides on Alpha’s iPhone.

       Moreover, contrary to Luck’s statement below, Defendants repeatedly made clear that their

agreement to the proposed scheduling order unilaterally filed by Luck was contingent on resolution

of the passcode issue before January 8, 2021 so that discovery could proceed in an orderly and

efficient manner.

               2.      Luck’s Position

       Luck’s counsel contends that Defendants’ request for a discovery conference is

premature. The parties previously agreed that they would serve their responses and objections to

all discovery requests by January 8, 2021. In fact, noticeably absent from Defendants’ request for

a discovery conference is a reference to any outstanding formal discovery request to which Plaintiff

has not timely replied or with which Plaintiff has not timely complied. Defendants appear to be

relying on Defendant’s Interrogatory No. 1, but that response, and/or objection, is not due until

January 8, 2021 per agreement of counsel. Indeed, as recently as yesterday morning, Mr. Luck’s

counsel informed Defendants’ counsel that they would continue to consider that Interrogatory in

good faith, and advise of Mr. Luck’s position by that January 8 deadline.

       Moreover, as the Court is aware, discovery in this case was stayed for several months per

the Defendant’s request. Consequently, the parties were prohibited from engaging in discovery

for a period of several months. Moreover, Defendants have provided no legitimate legal basis

which entitles Mr. McMahon to Mr. Luck’s passcode and personal information. Indeed, it was not

until last week that Alpha appeared as a party in this case and, as Plaintiff understands Defendants’




                                                 5
         Case 3:20-cv-00516-VAB Document 101 Filed 12/08/20 Page 6 of 7




legal position, it is Alpha that claims the contractual right to Mr. Luck’s passcode under the XFL’s

Employee Handbook.

       Further, Plaintiff’s counsel believes it would serve the interests of efficiency and judicial

economy to resolve all discovery issues at one time; once the parties serve their responses and

objections to each other’s discovery requests, they may have disagreements on other discovery

issues. If so, it would be more efficient for the Court to address all discovery issues at the same

time. Consequently Plaintiff’s counsel respectfully requests that the Court set the conference after

January 8, 2021, after which Plaintiff’s counsel is available at any time convenient for the Court

and opposing counsel.

       Luck has objected to providing the passcode to the iPhone on the grounds that it contains

private and confidential materials. Luck’s counsel previously advised Defendants’ counsel and/or

Alpha’s bankruptcy counsel that it retained a third party expert who has already imaged the

contents of Mr. Luck’s iPhone and that no deletions have been made. Mr. Luck’s counsel also

previously advised Defendants’ counsel that it will provide the appropriate responsive contents of

the iPhone to legitimate Requests for Production, for which there are no objections, pursuant to

the Federal Rules of Civil Procedure.

II.    Proposed Dates for Conference and Submissions

       The Parties are available for a discovery conference with the Court on December 17, 2020

or December 18, 2020. Pursuant to the Court’s Chambers Practices, the Parties intend to file

submissions of no more than five pages detailing their respective positions on the foregoing issue

one week before the date of the scheduled conference.




                                                 6
         Case 3:20-cv-00516-VAB Document 101 Filed 12/08/20 Page 7 of 7




 PLAINTIFF OLIVER LUCK                                 DEFENDANTS VINCENT K. MCMAHON
                                                       and ALPHA ENTERTAINMENT LLC
 By: /s/ Andrew M. Zeitlin
 Andrew M. Zeitlin (ct21386)                           By: /s/ Jerry S. McDevitt
 Joette Katz (ct30935)                                 Jerry S. McDevitt
 SHIPMAN & GOODWIN LLP                                 Curtis B. Krasik
 300 Atlantic Street                                   K&L GATES LLP
 Stamford, CT 06901                                    K&L Gates Center
 Telephone: (203) 324-8100                             210 Sixth Avenue
 Facsimile: (203) 324-8199                             Pittsburgh, PA 15222
 Email: azeitlin@goodwin.com                           Phone: (412) 355-6500
 Email: jkatz@goodwin.com                              Fax: (412) 355-6501
                                                       Email: jerry.mcdevitt@klgates.com
 Paul J. Dobrowski (phv10563)                          Email: curtis.krasik@klgates.com
 Vanessa L. Pierce (phv10561)
 DOBROWSKI, LARKIN & STAFFORD,                         Jeffrey P. Mueller (ct27870)
 L.L.P.                                                DAY PITNEY LLP
 4061 Washington Avenue, Suite 200                     242 Trumbull Street
 Houston, Texas 77007                                  Hartford, CT 06103
 Telephone: (713) 659-2900                             Phone: (860) 275-0100
 Facsimile: (713) 659-2908                             Fax: (860) 275-0343
 Email: pjd@doblaw.com                                 Email: jmueller@daypitney.com
 Email: vpierce@doblaw.com


                               CERTIFICATION OF SERVICE

        I hereby certify that, on December 8, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                      /s/ Jeffrey P. Mueller
                                                     Jeffrey P. Mueller (ct27870)




                                                 7
